699 So. 2d 844 (1997)
CSC REALTY PARTNERS, INC. n/k/a CSC Cypress Financial, Inc., Appellant,
v.
GALLAGHER-COLE ASSOCIATES, INC., Appellee.
No. 96-3339.
District Court of Appeal of Florida, Third District.
October 1, 1997.
Greenspoon, Marder, Hirschfeld, Rafkin, Ross & Berger, P.A., and Victor Kline, and Glen Rafkin, Fort Lauderdale, for appellant.
Smith, DeMahy, Drake, Cozad & Cabeza, P.A. and Kenneth R. Drake, Miami, for appellee.
Before GODERICH, GREEN and SORONDO, JJ.
PER CURIAM.
We reverse the entry of final summary judgment on the appellant's third party complaint where there are genuine issues of material fact for the fact-finder as to whether the appellee undertook and/or breached a duty of procuring appropriate insurance coverage for the plaintiff's property within a reasonable period of time before the onset of Hurricane Andrew. See Fine Arts Museums Found. v. First Nat'l, 633 So. 2d 1179, 1181 (Fla. 4th DCA) (if the record raises slightest doubt that issue of material fact might exist, then summary judgment is improper), review denied sub nom., Olean Gen. Hosp., Inc. v. Fine Arts Museums Found., 641 So. 2d 1346 (Fla.1994); see also Luckey v. Willis Ins. Agency, 409 So. 2d 1218, 1218 (Fla. 3d DCA 1982) (summary judgment reversed where triable issues with respect to broker's alleged failure to either procure or maintain adequate coverage remain); deMarlor v. Foley Carter Ins. Co., 386 So. 2d 22, 23 (Fla. 2d DCA 1980) (insurance agent or broker who agrees or undertakes to procure certain insurance coverage owes principal duty to do so within reasonable time).
Reversed and remanded for further proceedings.